DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/11/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shoemaker (US 7,696,637) in view of Sicard (US 10,516,392).
Regarding claim 1, Shoemaker teaches an improved discretionary current input circuit (see figure 1) comprising: a switch sensing an operating condition of a tractor and having a first state if the operating condition is not satisfied and a second state if the operating condition is satisfied (see claim 1; a switch sensing an operating condition of a tractor and having a first state if the operating condition is not satisfied and a second state if the operating condition is satisfied); a microcontroller to deactivate at least one function of the tractor if the switch is in the first state (see claim 1; a microcontroller to deactivate at least one function of the tractor if the switch is in the first state); the switch drawing a nominal current except during specified time intervals that are shorter than the time for drawing the nominal current (see claim 1; the switch drawing a nominal current except during specified time intervals that are shorter than the time for drawing the nominal current); and a power transistor connected through a diode and resistor to the switch, the power transistor normally being in an off condition, and being powered during the specified time intervals to an on condition to increase current above the nominal current to a threshold through the switch (see claim 1; a power transistor connected through a diode and resistor to the switch, the power transistor normally being in an off condition, and being powered during the specified time intervals to an on condition to increase current above the nominal current to a threshold through the switch); the microcontroller reading if the switch is in the first state or the second state only during the specified time intervals (see claim 1; the microcontroller reading if the switch is in the first state or the second state only during the specified time intervals).

Sicard teaches to facilitate a controlled turn-off of the power transistor 18, the gate drive circuit 11 includes a current measurement circuit 14 with a measurement input connected to the drive terminal 11a for measuring the gate current I.sub.G at the control terminal Gex. In selected embodiments, the measurement circuit 14 measures the rate of change for the gate current by calculating the slope of the gate current I.sub.G, and then determines a first time increment measure (Δt) between the initiation of the turn-off sequence at the control terminal Gex and the detection of a predetermined slope measure (e.g., 45°) for the gate current I.sub.G. The first time increment measure is output to the proportional timer circuit 13 for use in generating a second time increment measure (kΔt) which is used to generate a control signal that is connected to a control input of the active gate voltage/current control 12 for purposes of controlling the timing of when the gate current I.sub.G 21 is reduced (I.sub.G-RED 23) to a predetermined gate current (e.g., from 15 A to 5 A) to prevent the collector-to-emitter voltage V.sub.CE from exceeding a specified maximum voltage V.sub.CE-MAX while simultaneously maintaining the overall turn-off time within acceptable levels, (see figure 1 and col. 4, lines 4-65 and col. 14, lines 27-55).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Sicard in to the improved discretionary current input circuit of Shoemaker in order to controlling a 
Regarding claim 2, further Sicard discloses the improved discretionary current input circuit of claim 1 further comprising a microcontroller having software that determines the time intervals based on how long the microcontroller takes to read and save the switch inputs, (see col. 14, lines 2-55).
Regarding claim 3, furthermore Shoemaker discloses the improved discretionary current input circuit wherein the switch is an operator presence switch, (see claim 3).
Regarding claim 4, furthermore Shoemaker discloses the improved discretionary current input circuit wherein the switch is a parking brake switch, (see claim 4).
Regarding claim 5, furthermore Shoemaker discloses the improved discretionary current input circuit wherein the switch senses a condition relating to vehicle operating safety, (see claim 5).
6.	Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shoemaker (US 7,696,637) in view of Goldman (US 2003/0003522).
	Regarding claim 6, Shoemaker teaches an improved discretionary current input circuit for a tractor (see figure 1) comprising: a plurality of switches, each switch having an open state and a closed state (see claim 6; a plurality of switches, each switch having an open state and a closed state); the open and closed states based on operating characteristics of the tractor (see claim 6; the open and closed states based on operating characteristics of the tractor); each switch drawing a nominal current 
However, Shoemaker does not explicitly teach a microcontroller controlling the time interval length and reading an analog input.
Goldman teaches an analog-to-digital converter takes the analog voltage from the track and hold circuit, and converts it to a binary digital number upon command of the microprocessor. The microprocessor can be a digital integrated circuit. The microprocessor provides at least the following control functions: 1) timing for the entire system; 2) reading of the output of analog/digital converter; 3) program, 4) data memory for storing data corresponding to the reflectance measured at specified time intervals, (see par. [0224]).

Regarding claim 7, furthermore Shoemaker discloses the circuit wherein each of the operating characteristics are safety parameters of the tractor, (see claim 7).
Regarding claim 8, furthermore Shoemaker discloses the circuit wherein the interval length is about 1 millisecond, (see claim 8).
Regarding claim 9, furthermore Shoemaker discloses the circuit further comprising a plurality of power transistors, with each power transistor connected to one of the switches, (see claim 9).
Regarding claim 10, furthermore Shoemaker discloses the circuit further comprising a diode and a resistor between each switch and the power transistor, (see claim 10).
7.	Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shoemaker (US 7,696,637) in view of Choi et al. (US 2009/0222905).
	Regarding claim 11, Shoemaker teaches an improved discretionary current input circuit (see figure 1) comprising: a circuit having a plurality of open body switches connected to at least one normally off power transistor (see claim 11; a circuit having a plurality of open body switches connected to at least one normally off power transistor); the switches movable between open and closed states based on operating characteristics of an off-road vehicle (see claim 11; the switches movable between open 
However, Shoemaker does not explicitly teach the time intervals being set by the microcontroller to be shorter than a minimum task interval of the microcontroller.
Choi teaches the time interval could be set or altered within the system's microcontroller, thus allowing experimentation to discover the best tradeoff. The shorter the interval, the more accurate the open-loop state will be, (see par. [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Choi into the improved 
Regarding claim 12, furthermore Shoemaker discloses the improved discretionary current input circuit further comprising a resistor and a diode between each switch and the power transistor, (see claim 12).
Regarding claim 13, furthermore Shoemaker discloses the improved discretionary current input circuit wherein at least one of the switches has a closed state if an operator is sensed on the vehicle, (see claim 13).
Regarding claim 14, furthermore Shoemaker discloses the improved discretionary current input circuit wherein at least one of the switches has a closed state if a parking brake is locked, (see claim 14).
Regarding claim 15, furthermore Shoemaker discloses the improved discretionary current input circuit wherein each switch draws between about 10 milliamps and about 20 milliamps when the power transistor is normally off, and draws between about 100 milliamps and about 200 milliamps when the power transistor is on, (see claim 15).
Regarding claim 16, furthermore Shoemaker discloses the improved discretionary current input circuit further comprising a visible indicator showing if a switch is in the closed state while the switch draws the nominal current or the threshold current, (see claim 16).
Regarding claim 17, furthermore Shoemaker discloses the improved discretionary current input circuit wherein the time intervals are about 1 millisecond every 50 milliseconds, (see claim 17).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/           Examiner, Art Unit 2836                                                                                                                                                                                             /REXFORD N BARNIE/